Citation Nr: 0737687	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-28 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
February 1946.  He died in February 1984.  The appellant is 
his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the United States 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO denied the appellant's request to reopen a previously 
denied claim for service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The appellant did not file a substantive appeal to 
perfect an appeal of a December 2002 rating decision denying 
reopening of a claim for service connection for the cause of 
the veteran's death.

2.  Evidence received since the December 2002 rating decision 
does not raise a reasonable possibility of substantiating a 
claim for service connection for the cause of the veteran's 
death.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision is a final decision.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
a claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen Claim

The issue before the Board is reopening of a previously 
denied claim for service connection for the cause of the 
veteran's death.  A rating decision becomes final when a 
claimant does not file a notice of disagreement (NOD) within 
one year after a decision is issued.  38 U.S.C.A. § 7105.  
When a claimant files an NOD, the RO must issue a statement 
of the case (SOC).  38 U.S.C.A. § 7105.  When an RO issues an 
SOC, the claimant must perfect the appeal by filing a 
substantive appeal within 60 days after the SOC was issued, 
or within one year after notice of the rating decision was 
issued.  Otherwise, the rating decision becomes final.  
38 U.S.C.A. §§ 7104, 7105.  A final decision on a claim that 
has been denied shall be reopened if new and material 
evidence with respect to that claim is presented or secured.  
38 U.S.C.A. §§ 5108, 7104(b).

During his lifetime, the veteran received VA disability 
compensation for service-connected disability of the chest 
muscles, residual to a gunshot wound to the left chest.  The 
RO assigned a 20 percent disability rating for that 
disability.  After the veteran's death in 1984, the appellant 
inquired as to whether the veteran's VA benefits would be 
continued and paid to his surviving spouse.  The RO informed 
the appellant that she could apply for a VA burial allowance, 
but that the veteran's VA disability compensation would stop 
with his death, unless she was entitled to VA disability and 
indemnity compensation (DIC) because the veteran's death was 
service connected.

In October 1989, and again in May 1993, the appellant wrote 
to VA to appeal the discontinuation of the veteran's monthly 
"pension."  On each occasion, the RO informed the appellant 
that she was not entitled to receive VA benefits unless the 
cause of the veteran's death was service-connected.  In July 
1993, the appellant submitted a claim for DIC, claiming that 
the cause of the veteran's death was due to service.  In 
November 1993, the RO denied service connection for the cause 
of the veteran's death.

In February 1994, the appellant wrote asserting that the 
veteran had received compensation for disability rated at 30 
percent, and that the surviving spouse of a veteran with 
disability rated at 30 percent or higher was entitled to 
compensation at the rate of 50 percent of the veteran's 
disability compensation.  In March 1994, the RO wrote that 
the appellant was not entitled to death benefits unless the 
veteran's death was service connected.

In August 2002, the veteran again submitted a claim for DIC, 
asserting that the cause of the veteran's death was service 
connected.  In December 2002, the RO denied reopening of a 
claim for service connection for the cause of the veteran's 
death.  The appellant filed an NOD in February 2003.  The RO 
issued an SOC in November 2003.  The appellant did not file a 
substantive appeal within 60 days after the RO issued the 
SOC.  Therefore, the December 2002 rating decision became 
final.

In March 2004, the RO again submitted a claim for DIC, based 
on service connection of the cause of the veteran's death.  
The RO correctly addressed this claim as a request to reopen 
a previously denied claim.  In a June 2004 rating decision, 
the RO denied reopening of the claim.  The appellant filed 
and perfected an appeal of the June 2004 rating decision.

If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The issue before the 
Board is the appellant's March 2004 request to reopen a claim 
of service connection for the cause of the veteran's death.  
Under the pertinent regulation, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the 
appellant's claim was the December 2002 rating decision.  The 
Board will consider whether new and material evidence has 
been submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  To establish service connection for the cause of a 
veteran's death, evidence must show that disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312 (2007).

The evidence that was associated with the claims file in 
December 2002 included records of medical examinations of the 
veteran in 1951, and the veteran's death certificate.  The 
1951 examination reports indicated that the veteran had a 
gunshot wound scar on his left chest, with muscle involvement 
and slight impairment of deep inspiration, and that he had 
pulmonary tuberculosis.  On the February 1984 death 
certificate, the certifying physician reported that the cause 
of the veteran's death was cardiac arrest, due to severe 
tetanus.

The evidence that has been added to the claims file since 
December 2002 includes additional medical records, and 
statements from the appellant.  In 2004, the appellant 
submitted medical records that were not in the claims file in 
December 2002.   A VA Hospital report shows inpatient 
treatment of the veteran for about two weeks in January 1978.  
At that time, the veteran received treatment for chronic 
bronchitis, a nasal polyp, and osteoarthritis of the left 
shoulder.  A private hospital admission form shows admission 
of the veteran on February 3, 1984, for cardiac arrest.  In 
an August 2005 substantive appeal, the appellant asserted 
that the veteran's service-connected chest muscle disability 
was the "primary contributory cause" of the veteran's 
death.

The evidence added to the file since December 2002, combined 
with the earlier evidence, does not assist in connecting the 
cause of the veteran's death to injury or disease during 
service, or to his service-connected gunshot wound and chest 
muscle injury.  The VA hospital treatment of the veteran in 
1978 did not address tetanus or any cardiovascular disorder.  
The 1984 hospital admission record does not conflict with the 
information on the death certificate, that the cause of the 
veteran's death was due to cardiac arrest due to severe 
tetanus.  There is no medical finding or opinion supporting a 
link between the veteran's service-connected gunshot wound 
and muscle injury and the development of tetanus and cardiac 
arrest in 1984.  The appellant has asserted that the chest 
muscle disability contributed to the causing the veteran's 
death; but the appellant is not competent to render medical 
diagnoses or opinions as to medical causation.  Matters 
involving diagnostic skills must be addressed by medical 
experts.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The appellant's assertion is the only part of the new 
evidence that relates to an unestablished fact necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death.  Because her opinion is not competent 
evidence regarding medical causation, it does not raise a 
reasonable possibility of substantiating the claim.  
Therefore, there is no evidence that is both new and material 
to the claim, and the claim is not reopened.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In claims to reopen previously denied claims, VA 
must provide a claimant with notice of what constitutes new 
and material evidence to reopen the claim.  VA's notice 
letter should describe what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant notice prior to the June 2004 
rating decision, in an April 2004 letter.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in her possession that pertains to the 
claim; and Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
regarding particularized notice obligations with respect to 
DIC claims.  The notification included information as to what 
would constitute new and material evidence to reopen the 
claim.

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned, as the 
Board denies herein the claim for service connection for the 
cause of the veteran's death.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained afforded the appellant the opportunity to 
provide evidence and to give testimony before the Board.  VA 
does not have a duty to obtain a medical opinion with respect 
to the appellant's claim, because new and material evidence 
has not been submitted.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2007).  VA has substantially complied with the notice and 
assistance requirements, and the appellant is not prejudiced 
by a decision on the claim at this time.


ORDER

The claim for service connection for the cause of the 
veteran's death is not reopened.


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


